DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending. 

Notes to Applicant
Applicant’s amendments include claim language in claims 1, 5, and 6 that recites: “determine[ing] a maintenance content.” Examiner notes, though, that “information on a content of maintenance” is already described in the claim. Thus, it would appear that applicant has claimed “a maintenance content” twice. Examiner has not objected to the claim or rejected under 35 U.S.C. 112 since the meaning of the limitation can be discerned, and it’s possible that “maintenance content” differs from “information on a content of maintenance.” Still, applicant’s assistance is requested in clarifying this discrepancy. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “first information acquisition unit which acquires information on a total operating time and a maintenance record of the work machine during a rental period of the work machine, information on a cumulative operating time of the work machine at the start of the rental period, and maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance from a storage unit”;
In claim 1, “maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information”;
In claim 1, “rental cost determination unit which determines a rental cost of the work machine during the rental period based on the total operating time, a consistency between the maintenance content and the maintenance record, and the maintenance cost”;
In claim 1, “information output unit which outputs information on the rental cost.”
Note this interpretation holds for claims 2-4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a device; claim 5 is directed to a method; and claim 6 is directed to a computer program product. Thus, claims 1, 5, and 6 are directed to statutory categories of invention. However, claims 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea is (claims 1, 5, and 6 being similar in scope):
acquiring information on a total operating time and a maintenance record of the work machine during a rental period of the work machine, information on a cumulative operating time of the work machine at the start of the rental period, and maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance;
determining a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information;
determining a rental cost of the work machine during the rental period based on the total operating time, a consistency between the maintenance content and the maintenance record, and the maintenance cost; and
outputting information on the rental cost
 
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to determining a rental cost of a work machine, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, one could 1) acquire information, including operating time and maintenance information; 2) determine a maintenance cost based on the obtained information; 3) determine a rental cost based on the maintenance cost and obtained information; 4) convey the information in a table, graph, chart, or document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“first information acquisition unit”; “maintenance determination unit”; “rental cost determination unit”; “information output unit”; “storage unit”; “computer program product”; “non-transitory computer readable storage medium having instructions encoded thereon”; “processor”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0025], [0033] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2, which is directed to “determine[ing]” reference rental cost, simply embellishes the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 3, which is directed to “determine[ing]” the cost to be added to the reference rental cost, simply embellishes the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 4 and 7 which are directed to “acquire[ing]” degree of wear information and “determine[ing]” the reference rental cost, simply embellish the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
The computing elements (“maintenance determination unit”; “rental cost determination unit”; “second information acquisition unit”; “storage unit”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0025], [0033] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-7 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20030110667), hereinafter Adachi ‘667, in view of Erestam (US 20190088069), Sumioka et al. (JP 2001331746 A), and Eguchi et al. (JP 2004118471 A).

Claims 1, 5, and 6
[Regarding claim 1, Adachi ‘667 discloses: a work machine rental management device which manages a rental cost of a work machine including an engine {construction machine rental fee setting system comprising devices that charge appropriate fee, i.e. ones that manage a rental cost of a work machine; para. [0005]; note that work machine comprises hydraulic excavator, i.e. work machine including an engine; para. [0002]};] 
[Regarding claim 5, Adachi ‘667 discloses: a work machine rental management method which manages a rental cost of a work machine including an engine {construction machine rental fee setting method that charges appropriate fee, i.e. manages a rental cost of a work machine; para. [0005], [0080]; note that work machine comprises hydraulic excavator, i.e. work machine including an engine; para. [0002]};]
[Regarding claim 6, Adachi ‘667 discloses: a computer program product, for rental cost management of a work machine including an engine, comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to {construction machine rental fee setting program that charges appropriate fee, i.e. for rental cost management of a work machine; para. [0005], [0039]; note that work machine comprises hydraulic excavator, i.e. work machine including an engine; para. [0002]};]
Regarding claims 1, 5, and 6, Adachi ‘667 discloses: 
a first information acquisition unit which acquires information on a total operating time {operating time for the hydraulic excavator 10 (step S3) defines information on a total operating time, where the memory 12b defines a first information acquisition unit, given that it’s acquiring information; para. [0039]} and a maintenance record of the work machine during a rental period of the work machine {information to be transmitted is a variety of information such as fault information, i.e. a maintenance record; para. [0036], [0054]}, information on a cumulative operating time of the work machine at the start of the work period {calculated operating time is then added to the operating time for that day currently stored, i.e. information on a cumulative operating time of the work machine at the start of the work period; para. [0039]};
a rental cost determination unit which determines a rental cost of the work machine during the rental period based on the total operating time, a consistency between the maintenance content and the maintenance record, and the maintenance cost {terminal unit 61, which determines rental cost, defines a rental cost determination unit during the rental period based on the total operating time; para. [0062]; consistency between the maintenance content and the maintenance record demonstrated via charge table shown in Fig. 6, which displays an operation state of machine, i.e. maintenance content, on a schedule, i.e. a maintenance record, which is used to determine operational consistency; para. [0045]; maintenance cost seen in last column of Fig. 6, represented by CHARGE (YEN); para. [0045]}; and
an information output unit which outputs information on the rental cost {rental daily report, i.e. information on the rental cost, sent to user terminal 50, i.e. an information output unit; para. [0037], [0060]}.
Adachi ‘667 doesn’t explicitly disclose: maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance from a storage unit; a maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information.
However, Erestam teaches a similar system for machine rental, including rental rate adjustment. Erestam discloses: maintenance management information including information on a content of maintenance required for the work machine {maintenance management information contained in maintenance box 406 may include content of periodic maintenance required for the work machine, e.g. changing oil, replacing blades, or the like; para. [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adachi ‘667 to include the features of Erestam. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to integrate maintenance information into machine rental rate calculations, as taught by Erestam {para. [0055]}, thereby providing for dynamic and more flexible pricing that considers a machine’s operating history. One of ordinary skill in the art would have been motivated to obtain more accurate rental pricing, and therefore it would have been obvious to modify Adachi ‘667 with Erestam.
The combination of Adachi ‘667 and Erestam doesn’t explicitly disclose: a cost required for the maintenance from a storage unit; a maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information.
However, Sumioka teaches a similar system for calculating the amount of rent of a working machine based on operating conditions. Sumioka discloses: a cost required for the maintenance from a storage unit {maintenance fee or cost Y that’s stored in memory; see examiner-underlined portion on page 14}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Adachi ‘667 and Erestam to include the features of Sumioka. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to determine maintenance costs, as taught by Sumioka {see examiner-underlined portion on page 14}, thereby facilitating rental price adjustments to account for maintenance during the rental period. One of ordinary skill in the art would have been motivated to obtain maintenance costs for rate-adjustment purposes, and therefore it would have been obvious to modify Adachi ‘667 and Erestam with Sumioka.
The combination of Adachi ‘667, Erestam, and Sumioka doesn’t explicitly disclose: a maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information.
However, Eguchi teaches a similar system for determining lease contract costs based on maintenance costs. Eguchi discloses: a maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information {operating hours of industrial vehicles, i.e. total operating time, along with aggregate of all vehicles, i.e. cumulative operating time, and failure mode, i.e. maintenance management information, used in determining failure rate, i.e. maintenance content and maintenance cost required for the work machine during the renal period; para. [0047] to [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Adachi ‘667, Erestam, and Sumioka to include the features of Eguchi. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to evaluate maintenance risk according to the usage status of the machinery, as taught by Eguchi, thereby enabling the creation of leases that consider maintenance costs and risks {para. [0003] of Eguchi}. One of ordinary skill in the art would have been motivated to derive leases that consider maintenance costs and risks, and therefore it would have been obvious to modify Adachi ‘667, Erestam, and Sumioka with Eguchi.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adachi ‘667, Erestam, Sumioka, and Eguchi, further in view of Maeda (US 20170146985).

Claim 2
Regarding claim 2, the combination of Adachi ‘667, Erestam, Sumioka, and Eguchi discloses the features of claim 1. Adachi ‘667 further discloses: the rental cost determination unit determines a reference rental cost based on at least information on the total operating time {as seen in Fig. 13, terminal unit 61 used to establish a base or reference rental cost based on at least information on the total operating time; para. [0061], [0062]}.
Sumioka further discloses: the reference rental cost is determined as the rental cost of the work machine {as understood from examiner-underlined portions on pages 14, 16}; a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine {rental cost of work machine requires maintenance cost added to other terms in equation, i.e. the reference rental cost; see examiner-underlined portions on pages 14, 16}.
The combination of Adachi ‘667, Erestam, Sumioka, and Eguchi doesn’t explicitly disclose: determines whether the maintenance content of the work machine determined by the maintenance determination unit and the maintenance record match as the consistency between the maintenance content and the maintenance record, and then when the maintenance content and the maintenance record match, [the reference rental cost is determined as the rental cost of the work machine], and when the maintenance content and the maintenance record do not match, [a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine]. 
However, Maeda teaches a similar system for maintenance notification. Maeda discloses: determines whether the maintenance content of the work machine determined by the maintenance determination unit and the maintenance record match as the consistency between the maintenance content and the maintenance record {notification unit 117 determines whether maintenance content of the work machine matches a maintenance record for purposes of consistency between the maintenance content and record; para. [0031]}, and then when the maintenance content and the maintenance record match, [update the record] {matching and updating described in para. [0031]}, and when the maintenance content and the maintenance record do not match, [generate a new record] {as described in para. [0049]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Adachi ‘667, Erestam, Sumioka, and Eguchi to include the features of Maeda. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to maintain up-to-date maintenance records, as taught by Maeda, thereby providing an accurate view of the machine’s operating history. One of ordinary skill in the art would have been motivated to obtain more accurate data with respect to the machine’s operating history, and therefore it would have been obvious to modify the combination of Adachi ‘667, Erestam, Sumioka, and Eguchi with Maeda.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda, further in view of Ito (US 20060174167).

Claim 3
Regarding claim 3, the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda discloses the features of claim 2. Adachi ‘667 further discloses: the rental cost determination unit determines the cost to be added to the reference rental cost base on the components {terminal unit 61 determines the cost to be added to the normal usage fee or reference rental cost; para. [0062]}.
The combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda doesn’t explicitly disclose: [determine] a difference between the maintenance record and the maintenance content when the maintenance content and the maintenance record do not match.
However, Ito teaches a similar system for a maintenance database. Ito discloses: [determine] a difference between the maintenance record and the maintenance content when the maintenance content and the maintenance record do not match {bit pattern of maintenance condition, i.e. maintenance record, compared to maintenance database entry, i.e. maintenance content, where the two do not match; para. [0051], [0052]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of combination Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda to include the features of Ito. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to automatically update records, as taught by Ito, thereby ensuring managers and administrators have a current view of a device’s maintenance state. One of ordinary skill in the art would have been motivated to obtain more accurate maintenance information, and therefore it would have been obvious to modify the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda with Ito.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda, further in view of Kinukawa (JP 2002109027 A).

Claim 4
Regarding claim 4, the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda discloses the features of claim 2. Adachi ‘667 further discloses: the rental cost determination unit determines the reference rental cost based on the information on the total operating time {terminal unit 61, which defines a rental cost determination unit, determines rental cost based on information on the total operating time; para. [0062]}.
The combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda doesn’t explicitly disclose: a second information acquisition unit for acquiring information on a degree of wear of the work machine during the rental period from the storage unit, and information on the degree of wear.
However, Kinukawa teaches a similar system for calculating the rental fee of a construction machine. Kinukawa discloses: a second information acquisition unit for acquiring information on a degree of wear of the work machine during the rental period from the storage unit {computer, i.e. a second information acquisition unit, acquires parameter information on a degree of wear of the work machine; see examiner-underlined portions on pages 13 and 15, along with claims 1 and 5 of Kinukawa in attached translation}, and information on the degree of wear {see examiner-underlined portions on pages 13 and 15, along with claims 1 and 5 of Kinukawa in attached translation}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda to include the features of Kinukawa. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to incorporate the degree of wear of a device, as taught by Kinukawa, since this has a bearing on anticipated maintenance and would impact future maintenance costs. One of ordinary skill in the art would have been motivated to obtain more accurate cost information, and therefore it would have been obvious to modify the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, and Maeda with Kinukawa.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, Maeda, and Ito, futher in view of Kinukawa.

Claim 7
Regarding claim 7, the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, Maeda, and Ito discloses the features of claim 4. Adachi ‘667 further discloses: the rental cost determination unit determines the reference rental cost based on the information on the total operating time {terminal unit 61, which defines a rental cost determination unit, determines rental cost based on information on the total operating time; para. [0062]}.
The combination of Adachi ‘667, Erestam, Sumioka, Eguchi, Maeda, and Ito doesn’t explicitly disclose: a second information acquisition unit for acquiring information on a degree of wear of the work machine during the rental period from the storage unit, and information on the degree of wear.
However, Kinukawa teaches a similar system for calculating the rental fee of a construction machine. Kinukawa discloses: a second information acquisition unit for acquiring information on a degree of wear of the work machine during the rental period from the storage unit {computer, i.e. a second information acquisition unit, acquires parameter information on a degree of wear of the work machine; see examiner-underlined portions on pages 13 and 15, along with claims 1 and 5 of Kinukawa in attached translation}, and information on the degree of wear {see examiner-underlined portions on pages 13 and 15, along with claims 1 and 5 of Kinukawa in attached translation}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of combination of Adachi ‘667, Erestam, Sumioka, Eguchi, Maeda, and Ito to include the features of Kinukawa. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to incorporate the degree of wear of a device, as taught by Kinukawa, since this has a bearing on anticipated maintenance and would impact future maintenance costs. One of ordinary skill in the art would have been motivated to obtain more accurate cost information, and therefore it would have been obvious to modify the combination of Adachi ‘667, Erestam, Sumioka, Eguchi, Maeda, and Ito with Kinukawa.

Response to Arguments
Applicant’s remarks filed 3/10/22 have been carefully considered; however, they are not persuasive. Examiner will respond to arguments in the order presented by applicant, with applicant’s headings and page numbers used for consistency.
	On pages 5-6, applicant summarizes the rejection under 35 U.S.C. 101 before offering: ‘However, the claims require structural computer elements and cooperating system components that consequently preclude any reasonable interpretation of the claims as merely encompassing organizing human activity, or a mental process. For example, with reference to claim 1, the recited work machine and the first information acquisition unit of the work machine rental management device configured to acquire information on a total operating time and a maintenance record of the work machine during a rental period, acquire information on a cumulative operating time of the work machine at the start of the rental period, and acquire the maintenance management information from the storage unit expressly limits the claimed work machine rental management device to a system of machines which enable collecting information on a single device for determining maintenance required by the work machine, and determining an associated rental cost based on the required maintenance. Further, the maintenance determination unit which determines the maintenance content and the maintenance cost, the rental cost determination unit which determines the rental cost, and the information output unit which outputs information on the rental cost expressly limit the work machine rental management device to a system of machines that collect and process information on the work machine to determine and output information on required maintenance and an associated rental cost.’
	Applicant concludes on pages 6-7: ‘These are not tasks that can be performed solely in the mind, or reasonably described as organizing human activity. Instead, these claim features expressly require 
a system of machines capable of collecting and processing information on a work machine to output information on an associated rental cost. As such a system of machines, the claimed work machine rental management device amounts to significantly more than an abstract idea.’
	However, this is not persuasive. Examiner maintains that the claimed invention is directed to an abstract idea, given that the steps involve nothing more than acquiring information, making determinations, and outputting information. At best, applicant has generally linked the claimed invention to a field of use. MPEP 2106.05(h) is explicit with regards to this point: “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” Thus, examiner remains unpersuaded. 
	Applicant continues on page 7: ‘Notwithstanding the arguments above, and insofar as portions of the claimed subject matter are directed to a judicial exception, Applicant additionally contends that the judicial exception is integrated into a practical application. To this point, the claims of the present application recite limitations which practically apply any judicial exception by integrating the judicial exception into an overall control scheme in a system for determining and providing information on a rental cost of a work machine. For example, claim 1 calls for, among other features, a work machine rental management device which acquires information on a work machine, acquires maintenance management information on the work machine from a storage unit, determines a maintenance content and a maintenance cost corresponding to the maintenance content for the work machine, determines a rental cost of the work machine, and outputs information on the rental cost… As such, work by the claimed work machine rental management device based on acquired information on the work machine affects output on the rental cost from the information output unit. With these limitations, any judicial exception read into the claims finds practical application as the output of a system for guiding a user through a route according to targeted emotion kinds… Claim 5 is directed to a work machine rental management method associated with the work machine rental management device of claim 1, and claim 6 is directed to a computer program product including a non-transitory computer readable storage medium associated with the work machine rental management device of claim 1. As such, claims 5 and 6 also amount to significantly more than an abstract idea, and otherwise integrate any judicial exception into a practical application.’
	However, the step of determining integration into practical application seeks to answer the question: does the claim recite additional elements that integrate the judicial exception into a practical application? In this instance, the additional elements all relate to generic computing elements (“first information acquisition unit”; “maintenance determination unit”; “rental cost determination unit”; “information output unit”; “storage unit”; “computer program product”; “non-transitory computer readable storage medium having instructions encoded thereon”; “processor”) recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0025], [0033] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. As MPEP 2106.05(f) explains, ‘in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).’ Therefore, examiner remains unpersuaded by this reasoning. 
	Applicant’s point regarding ‘With these limitations, any judicial exception read into the claims finds practical application as the output of a system for guiding a user through a route according to targeted emotion kinds,’ appears to be directed to a separate application, given there is no reference to “route” or “emotion” in the application being examined. 
	For similar reasons, examiner maintains the rejection under 35 U.S.C. 101 for the additional pending claims. 
	On pages 8-14, applicant offers arguments regarding the rejection under 35 U.S.C. 103. In particular, applicant states on pages 8-9: ‘Applicant contends that the cited art does not teach or suggest a work machine rental management device including, among other features, a first information acquisition unit which acquires information on a total operating time and a maintenance record of a work machine during a rental period of the work machine, a maintenance determination unit which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for maintenance necessary for the work machine during the rental period, and a rental cost determination unit which determines a rental cost of the work machine during the rental period based "a consistency between the maintenance content and the maintenance record," as required by claim 1. For at least this reason, which is explained in detail below, the cited art does not teach or suggest all features of claim 1 and therefore does not support a prima facie case of obviousness with respect to claim 1.’
However, as seen in the rejection above, after further consideration, examiner contends that Adachi ‘667 still applies. Specifically, Adachi ‘667 discloses consistency between the maintenance content and the maintenance record demonstrated via charge table shown in Fig. 6, which displays an operation state of machine, i.e. maintenance content, on a schedule, i.e. a maintenance record, which is used to determine operational consistency {para. [0045]}; maintenance cost seen in last column of Fig. 6, represented by CHARGE (YEN) {para. [0045]}. With respect to the features associated with the “maintenance determining unit,” examiner has relied on Eguchi, given applicant’s claim amendments. Applicant’s attention is directed to the rejection above.
On pages 9-12, applicant provides a summary of the previous rejection, before arguing the perceived deficiencies of Sumioka. However, given applicant’s claim amendments, which required further search and consideration, examiner relied on the newly applied Eguchi, in addition to reconsidering the teachings of Adachi ‘667. Examiner directs applicant’s attention to the rejection above, as opposed to restating here.
Regarding the arguments pertaining to claims 2-7, examiner maintains the position set forth above, given that applicant did not provide substantive arguments for the features, other than to state the features of claim 1 are not taught or disclosed by the additional references. 
For these reasons, applicant’s arguments are not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130197959, directed to effective equipment rental management;
US 20210158409, directed to maintenance determinations based on operating time;
US 20170018012, directed to a remote server that receives operational data from machines. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        6/10/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689